          Case 3:20-cr-00200-JAM Document 1 Filed 10/20/20 Page 1 of 3




                               LINITED STATES DISTRIC]' COURT
                                  DISTRICT OF CONNECTICI]T

                                             H-19-1


    LINITED STATES OF AMERICA                          cRTMTNAL No.      3:2ocWPW      WeM
                                                                                       aæÊ
                                                                                       WJ&
                      V                                VIOLATION

                                                       18 U.S.C. S 1344(1) and(2)
    RONNIE BONNER                                      (Financial Institution Fraud)


                                          INDICTMENT

        The Grand Jury charges:

                                 COTINTS ONE THROUGH FIVE
                                   (Financial Institution Fraud)

                                  The Defendant   -   Ronnie Bonner

        1.      At all times relevant to this Indictment, the defendant, RONNIE BONNER, was a

resident of Hartford, Connecticut, and a sales associate of an automobile dealership in llartford

County, Connecticut.

                                  The Victim Financial Institutions

        2.      At all times relevant to this Indictment, UBI Federal Credit Union ("FCU"), Alliant

FCU, Enf,reld Community FCU, First Niagara Bank, and Seasons FCU were federally insured

financial institutions.

                          The Scheme to Commit Financial Institution Fraud

        3.      Beginning in or about September 2014 and continuing to in or about March 2015,

the exact dates being unknown to the Grand Jury, in the District of Connecticut and elsewhere, the

defendant BONNER, knowingly and with intent to defraud, devised, and executed a scheme and

artifice to defraud financial institutions, and to obtain money, funds, credits, assets and other
         Case 3:20-cr-00200-JAM Document 1 Filed 10/20/20 Page 2 of 3



propefiy owned by and under the custody and control of these financial institutions by means of

materially false and fraudulent pretenses, representations, and promises.

       4.      The purpose of the scheme was for BONNER to enrich himself and others by

obtaining loan proceeds by submitting materially false applications for motor vehicle loans to

financial institutions to obtain funds, even though BONNER would not and did not purchase or

intend to purchase an aclual automobile, as referenced on the loan applications.

                  Manner and Means of the Financial lnstitution Fraud Scheme

       5.      The manner and means by which BONNER sought                  to   accomplish and did

accomplish the financial institution fraud scheme included, among other things, the following:

       6.      It was part of the scheme to defraud that BONNER would and did apply for loans

and fraudulently represented to the lenders that he intended to purchase specific luxury motor

vehicles, with the corresponding Vehicle Identification Numbers, when BONNER knew that no

such motor vehicles would be purchased.

       7.      It was part of the scheme to defraud that BONNER would and did falsely claim in

the loan applications that he intended to purchase the motor vehicles from two purported

automobile dealerships in the State of Florida: specifically, Motorcars of Miami and Lauderdale

Luxury Automotive.

       8.      It was part of the scheme to defraud that BONNER would and did cash or otherwise

facilitate the deposit of the funds from the loan disbursement checks into bank accounts for

Motorcars of Miami and Lauderdale Luxury Automotive.

       9.      It was part of the scheme to defraud that BONNER would and did make several

payments on the loans before stopping payments altogether.




                                                 2
          Case 3:20-cr-00200-JAM Document 1 Filed 10/20/20 Page 3 of 3



                                       Executions of the Scheme

        10.    On or about the dates set forth in each count below, in the District of Connecticut

and elsewhere, the defendant RONNIE BONNER knowingly executed the above-described

scheme by submitting fraudulent loan applications to the following financial institutions for the

specified amounts listed below, each such submission of fraudulent loan application constituting

a separate count of this indictment:

                      APPLICATION                     F'INANCIAL                 LOAN
     COUNT
                         DATE                     INSTITUTIOT.{                 AMOUNT
       One               9lrU14                       UBI FCU                        $75,000
      Two                9lr2lr4                     Alliant FCU                     $75,000
      Three                9l16l14                  Enfield FCU                      $50,000
      Four                 9ltgl14               First Niagara Bank                  $50,000
      Five                 1016114                  Seasons FCU                      $40,000


       All in violation of Title 18, United States Code, Section 1344(l)   and (2)




                                               A TRUE BILL


                                                          /s/
                                                            ON




TINITED STATF]S OF AMEzuCA



                          (
     ARD C. BOYLE
FIRST ASSISTANT UNITED STATES ATTORNEY




        H. CHEN
ASSISTANT LINITED STATES ATTORNEY

                                                  J
